

117 HR 2698 IH: Aluminum Pricing Examination Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2698IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Lawson of Florida (for himself and Mr. Buck) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo extend the jurisdiction of the Commodity Futures Trading Commission to include oversight of markets which set reference prices for aluminum premiums, and for other purposes.1.Short titleThis Act may be cited as the Aluminum Pricing Examination Act or the APEX Act.2.Jurisdiction of the Commodity Futures Trading Commission over markets which set or report reference prices for aluminum premiumsSection 2(a)(1) of the Commodity Exchange Act (7 U.S.C. 2(a)(1)) is amended by adding at the end the following:(J)(i)The Commission shall have jurisdiction over the markets, including the process, oversight, transparency, and manner in which reference prices for aluminum premiums are set or reported, and whether the mechanism for setting such reference prices is fair and transparent. However, nothing in this Act shall be construed to grant the Commission the authority to set or control prices for aluminum premiums. (ii)(I)The Commission shall consult with the Attorney General on any relevant information, allegations of anticompetitive conduct, or marketplace analysis in the setting or reporting of such a reference price.(II)The Commission shall afford the Attorney General an opportunity to review any regulation or guideline proposed by the Commission in carrying out this subparagraph to ensure that the regulation or guideline is consistent with the goals and purposes of the antitrust laws.(III)The Attorney General may cooperate with, and share relevant information with, the Commission, with respect to the setting of such a reference price, and shall review any such proposed regulation or guideline to ensure that the regulation or guideline is in accordance with the goals and purposes of the antitrust laws.(IV)The Attorney General shall transmit to the Commission the views of the Attorney General on any such proposed regulation or guideline..